Case 1:09-cr-00466-BMC-RLM Document 546 Filed 01/10/19 Page 1 of 5 PageID #: 6727
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
  GMP:BCR/AG                                        271 Cadman Plaza East
  F. #2009R01065                                    Brooklyn, New York 11201



                                                    January 3, 2019


  TO BE FILED UNDER SEAL

  By ECF

  The Honorable Brian M. Cogan
  United States District Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:    United States v. Joaquin Archivaldo Guzman Loera
                       Criminal Docket No. 09-466 (S-4) (BMC)

  Dear Judge Cogan:

                The government respectfully submits this letter in connection with the trial in
  the above-referenced matter. The government hereby moves in limine to preclude cross-
  examination regarding mental health issues related to a cooperating witness who has not yet
  testified. These issues do not bear on to the witness’s ability to recall events or testify
  accurately. In light of these reasons and the Court’s previous order granting the government’s
  motion to preclude cross-examination of past mental health issues as to another witness, see
  Dkt. No. 415 at 6-7, the government respectfully requests that the Court preclude cross-
  examination on this topic.

  I.     Legal Standard

                  The scope and extent of cross-examination is committed to the sound discretion
  of the district court. See United States v. Wilkerson, 361 F.3d 717, 734 (2d Cir. 2004). The
  court may properly bar cross-examination that is only marginally relevant to a defendant’s
  guilt or other issues before the court. See United States v. Maldonado-Rivera, 922 F3d. 934,
  956 (2d Cir. 1990); see also Fed. R. Evid. 611 (stating that “court should exercise reasonable
Case 1:09-cr-00466-BMC-RLM Document 546 Filed 01/10/19 Page 2 of 5 PageID #: 6728




  control . . . so as to . . . avoid wasting time[] and protect witnesses from harassment or undue
  embarrassment”).

                 A “decision to restrict cross-examination will not be reversed absent an abuse
  of discretion.” United States v. Lawes, 292 F.3d 123, 131 (2d Cir. 2002) (citing United States
  v. Rosa, 11 F.3d 315, 335 (2d Cir. 1993)). The Second Circuit has repeatedly upheld district
  courts’ exercise of discretion in imposing reasonable limits on the subjects that may be
  inquired into on cross-examination. See United States v. Rivera, 971 F.2d 876, 886 (2d Cir.
  1992) (“The court is accorded broad discretion in controlling the scope and extent of cross-
  examination.”).

                    With respect to mental health issues, in particular, the Second Circuit has held
  that evidence related to a witness’s psychological history may properly be limited on Rule 403
  grounds even where the issues in question overlapped with the time about which the witness
  was to testify. See United States v. Sasso, 59 F.3d 341, 348 (2d Cir. 1995) (“In assessing the
  probative value of [psychological] evidence, the court should consider such factors as the
  nature of the psychological problem, the temporal recency or remoteness of the history, and
  whether the witness suffered from the problem at the time of the events to which she is to
  testify . . .”); Davidson v. Smith, 9 F.3d 4, 7 (2d Cir. 1993) (affirming district court ruling that
  evidence of the plaintiff’s psychiatric institutionalization 15 years prior should be excluded
  under Rule 403).

  II.    Discussion

                 The witness for whom the government now seeks to preclude cross-examination
  of prejudicial detail related to his mental health treatment is Christian Rodriguez. 1 Rodriguez
  managed the defendant’s private communications network from approximately 2008 to 2011.
  Among other things, the communications network that he designed for the defendant included
  a server for encrypted voice communications among Sinaloa Cartel (“Cartel”) members, a
  server for encrypted BlackBerry e-mail and text message communications between Cartel
  members, and spyware software that the defendant directed him to install on cellular devices
  that the defendant provided to his girlfriends and certain Cartel members. Thereafter,
  Rodriguez began cooperating with the government’s investigation into the defendant.

               In 2013, approximately two years after he stopped working for the defendant,
  Rodriguez suffered a mental breakdown, which resulted in two separate stints of in-patient

         1




                                                   2
Case 1:09-cr-00466-BMC-RLM Document 546 Filed 01/10/19 Page 3 of 5 PageID #: 6729




  treatment, lasting for several weeks each. During his first hospitalization, doctors diagnosed
  Rodriguez with bi-polar disorder, and prescribed him medication. Shortly after the hospital
  released Rodriguez, he experienced a manic episode and had to be hospitalized again. During
  his second hospitalization, doctors adjusted Rodriguez’s medication and he underwent
  electroconvulsive therapy (“ECT”). The ECT caused Rodriguez to lose short-term memory;
  specifically, Rodriguez lost specific memory of the events the days preceding treatment and a
  few days after receiving the ECT treatment itself, but it did not affect any other long-term
  memories or his recollection of his work for the defendant. After Rodriguez’s second
  hospitalization, he fell into a debilitating depression that prevented him from working for
  approximately one year. He remains on medication and receives therapy to this day.
  Rodriguez attributes his nervous breakdown to the stress associated with his work for the
  defendant, his cooperation with the U.S. government, and the fact that the Cartel suspected
  Rodriguez’s cooperation and attempted to locate him. Additionally, Rodriguez experienced
  stress due to the fact that he was maintaining two families with two different women, and for
  a period of time, one of the women was not aware of the existence of the other family. His
  current treatments and his past ECT do not affect his memory.

                  The government intends to elicit only the fact that Rodriguez previously
  suffered a nervous breakdown after leaving the defendant’s employ and learning that the
  organization suspected he was cooperating with the government, and that he has been
  successfully treated for his mental health issues. Cross-examination as to the specific details
  of the depth of his illness and his former and current treatment should be precluded, as his
  illness in no way affected his ability to perceive events at the time he was working for the
  defendant or cooperating with the government, and did not affect his memory of those events.
  The probative value of the particular treatments he received in the past or the therapy he
  continues to receive today have no meaningful probative value, particularly in light of the fact
  that the government intends to elicit the fact of his illness and treatment. In addition, the ECT
  treatment did not have any impact on his long-term memory or his ability to recollect clearly
  the events surrounding his work with the defendant and his cooperation with the government,
  and therefore has little to no probative value. See Sasso, 59 F.3d at 348. This is particularly
  true when, as here, the illness and treatment have not impacted the witness’s ability to recall
  events, the witness did not suffer from the problem at the time of the events to which he is to
  testify, and the periods during which the witness suffered the worst symptoms of his illness
  are relatively remote in time from the time he was interacting with the defendant. See id.

  III.   Conclusion

                For the foregoing reasons, the Court should preclude cross-examination of
  Christian Rodriguez as to his mental health issues.


                                                 3
Case 1:09-cr-00466-BMC-RLM Document 546 Filed 01/10/19 Page 4 of 5 PageID #: 6730




  IV.    Partial Sealing is Appropriate

                 Pursuant to the protective order in this case, the government respectfully
  requests permission to submit this letter partially under seal. See Dkt. No. 57 ¶ 8. The
  description of the witness’s role and responsibilities, as well as particularized details as to his
  mental health and treatment, could lead the defendant’s criminal associates to identify him in
  advance of his testimony.

                 Thus, partial sealing is warranted because of the concerns regarding the safety
  of potential witnesses and their families, and the danger posed by disclosing the potential
  witnesses’ identities and their cooperation with the government. See United States v. Amodeo,
  44 F.3d 141, 147 (2d Cir. 1995) (need to protect integrity of ongoing investigation, including
  safety of witnesses and the identities of cooperating witnesses, and to prevent interference,
  flight and other obstruction, may be a compelling reason justifying sealing); see Feb. 5, 2018
  Mem. & Order Granting Gov’t Mot. for Anonymous and Partially Sequestered Jury, Dkt. No.
  187 at 2-3 (concluding that defendant’s actions could pose risk of harm to cooperating
  witnesses). As the facts set forth herein provide ample support for the “specific, on the record
  findings” necessary to support partial sealing, Lugosch v. Pyramid Co., 435 F.3d 110, 120 (2d.
  Cir. 2006), the government respectfully requests that the Court permit the government to file
  this motion to limit cross-examination partially under seal. Should any order of the Court
  regarding this motion describe the sealed information in question with particularity, rather than




                                                  4
Case 1:09-cr-00466-BMC-RLM Document 546 Filed 01/10/19 Page 5 of 5 PageID #: 6731




  in general, the government likewise requests that those portions of the order be filed under
  seal.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   UNITED STATES ATTORNEY
                                                   Eastern District of New York
                                                   271 Cadman Plaza East
                                                   Brooklyn, New York 11201

                                                   ARTHUR G. WYATT, CHIEF
                                                   Narcotic and Dangerous Drug Section
                                                   Criminal Division,
                                                   U.S. Department of Justice

                                                   OF COUNSEL:

                                                   ARIANA FAJARDO ORSHAN
                                                   UNITED STATES ATTORNEY
                                                   Southern District of Florida


  cc:    Clerk of Court (BMC) (via ECF)
         Defense Counsel (via Email)




                                               5
